Per Curiam :
The nominating certificate has 545 names signed thereto. Objections were filed thereto and a hearing had, and the board of elections sustained the objections and rejected the certificate. Upon appeal to the Special Term that determination was reversed.
On the facts presented to the board of elections, which can alone *270be considered by this court on review of the determination of the board (Matter of Fairchild, 151 N. Y. 368), it appears that amongst those signatures were those of men who were not duly registered electors at the time when the certificate was signed and sworn to by them, and that the time for registration had completely expired. On the question whether subscribers who had not registered, were duly qualified electors as required by the Election Law (Laws of 1896, chap. 909, § 57, as amd. by Laws of 1901, chap. 654), we have reached the conclusion that if the electors subscribed before the time for registration had expired, tliey had the necessary qualifications to join in an independent nomination. Where, however,, the time for registration had expired and the persons, by having failed to register, not being in a position to support the candidate at the polls, they were not qualified to sign the nominating certificate. This view follows from the construction which must be given to the provisions of the Election Law (supra) as to what constitutes the qualifications of the persons who can sign the nominating certificate. As will be noticed by reference to the Eleption Law- it is necessary for the subscriber to swear that he intends to support at the polls the candidate whom he seeks to nominate. This he cannot _do if he has permitted the time for registration to pass. By deducting from the certificate the names of those not entitled to be counted, there were not sufficient to make a valid nomination, and the board of elections was, therefore, right in its determination, and the order of the Special Term must be reversed and the determination of the board confirmed.
Present — O’Brien, P. J., Patterson, McLaughlin, Laughlin and Clarke, JJ. n
Order of Special Term reversed and determination of board of elections affirmed.